DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Applicant’s amendment filed on October 30, 2020 was received.  Claim 9 was amended.
The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on April 30, 2020. 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Klaus Stoffel on January 28, 2021.  The application has been amended as follows:
(Currently amended) A method for operating a coating device for coating a metal strip, wherein the coating device has a container for a liquid coating medium, a pot roller arranged in the container for deflecting the metal strip, a correction metal strip exits from the container, distance sensors for measuring the actual position of the metal strip after leaving the container and a strip stabilizing device arranged downstream of the stripping device in a transport direction of the metal strip, having a plurality of electromagnetic actuators for applying forces to the metal strip, wherein the method comprises the steps of: 
controlling a position of the metal strip to a predefined target position in a slot of the stripping device by way of {00497498 } 2HM-995 correspondingly suitable setting of currents of the plurality of electromagnetic actuators; 
predefining a force threshold value to represent an operating limit of the strip stabilizing device; 
comparing magnitudes of the forces exerted on the metal strip by the plurality of electromagnetic actuators with the predefined force threshold value to prevent the forces exerted on the metal strip from exceeding the operating limit of the strip stabilizing device; 
moving the correction roller to an adjustment position so that the magnitudes of the forces lie below the force threshold value; and 
converting the actual position of the metal strip measured by the distance sensors, which are arranged between the stripping device and the strip stabilizing device and/or within the strip stabilizing device, to the actual position of the metal strip within the slot of the stripping device.  

(Previously presented) The method according to claim 9, wherein the step of controlling the position of the metal strip includes: 
measuring the actual position of the metal strip using the distance sensors, 
comparing the actual position of the metal strip with the predefined target position of the metal strip for determining a {00497498 }3HM-995 possible position control deviation as a difference between the target position and the actual position; and 
setting currents of the plurality of electromagnetic actuators so that the position control deviation comes as close as possible to zero and therefore the target position is as far as possible achieved.  

11. (Previously presented) The method according to claim 9, further including storing the set currents of the plurality of electromagnetic actuators in the adjustment position of 

Claims 13-15 are cancelled.  

Claim Rejections
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Kurisu et al. (US 2014/0211361 A1), on Claims 9-12 are withdrawn, because the claims have been amended.
Reasons for Allowance
Claims 9-12 are allowed.  The closest prior arts of record, Kurisu et al. (US 2014/0211361 A1), does not teach nor suggest performing predefining a force threshold value to represent an operating limit of the strip stabilizing device; comparing magnitudes of the forces exerted on the metal strip by the plurality of electromagnetic actuators with the predefined force threshold value to prevent the forces exerted on the metal strip from exceeding the operating limit of the strip stabilizing device; moving the correction roller to an adjustment position so that the magnitudes of the forces lie below the force threshold value as stated in the claim.  Please also see Applicant’s remarks and arguments on October 30, 2020.

X reference cited from the Common Citation Document:
Kurisu et al. (US 2014/0211361 A1) and JP 2003113460A do not teach nor suggest performing predefining a force threshold value to represent an operating limit of the strip stabilizing device; comparing magnitudes of the forces exerted on the metal 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
	
	
	/HAI Y ZHANG/           Examiner, Art Unit 1717